Dillon, J. (dissenting and voting to deny the petition and dismiss the proceeding):
I respectfully dissent to the extent that the majority invokes principles of double jeopardy to bar a retrial of the petitioner on the count of murder in the second degree.
The trial court instructed the jury that only if it acquitted the petitioner of murder in the second degree was it to then consider manslaughter in the first degree, and that only if it acquitted the petitioner of manslaughter in the first degree was it to then consider manslaughter in the second degree. The verdict sheet submitted to the jury contains similar instructions as to the sequence in which the three submitted counts were to be considered during deliberations.
The petitioner maintains, inter alia, that a jury note from June 21, 2006, requested definitions of the terms “bodily harm” and “reckless action,” and that since such terms could only be relevant to the manslaughter counts, the jury must have necessarily decided to acquit him on the top count of murder in the second degree. However, “bodily harm” could only be relevant to the physical injury element of manslaughter in the first degree (compare Penal Law § 125.20 [1], with Penal Law § 125.25 [1] and § 125.15 [1]), and “reckless action” could only be relevant to the element of recklessness required for manslaughter in the second degree (compare Penal Law § 125.15 [1], with Penal Law § 125.25 [1] and § 125.20 [1]). The jury’s note, mixing the elements of two separate manslaughter counts, is evidence that the jury was violating the court’s expressed instructions in its charge and verdict sheet that the jury consider manslaughter in the second degree only if it had acquitted on manslaughter in the first degree.
On this record, the trial court did not improvidently exercise its discretion in declaring a mistrial without further inquiry of the jury. The trial court is uniquely situated to evaluate whether a mistrial is appropriate, and deference is to be accorded to its *961discretionary determination (see Matter of Enright v Siedlecki, 59 NY2d 195, 200 [1983]; Hall v Potoker, 49 NY2d 501, 505 [1980]; People v Michael, 48 NY2d 1, 9 [1979]). In exercising its discretion, the court’s duty to inquire of the jury whether a verdict has been reached on any of the counts of the indictment is triggered when there are strong indications that a decision has been reached on at least one of the counts (see Matter of Robles v Bamberger, 219 AD2d 243, 247 [1996]; see also Matter of Oliver v Justices of N.Y. Supreme Ct. of N.Y. County, 36 NY2d 53, 58-59 [1974]; People v Hymes, 208 AD2d 355 [1994]). We should not presume an indication that the jury acquitted the petitioner of murder by virtue of the jury’s note regarding lesser counts of the indictment, when the note itself evidences the jury’s disregard of the proper sequence in which counts were to be considered (accord People v Hymes, supra at 355). Accordingly, there was no duty on the part of the court to conduct further inquiry (see CPL 310.70 [1]), and the absence of an additional inquiry of the jury does not implicate principles of double jeopardy (see CPL 310.60 [1] [2]; Matter of Smith v Marras, 33 AD3d 708, 709 [2006]).
The petitioner’s remaining contention regarding consideration of a single juror’s affidavit, obtained by his counsel two months after the verdict, is without merit (see Sharrow v Dick Corp., 86 NY2d 54, 60-61 [1995]).